Citation Nr: 1105456	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  08-22 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC), to 
include under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and Daughter




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on 
active duty from October 1940 to October 1944.  The Veteran died 
in November 2001.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in February 2002 and September 
2007 by the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO denied entitlement 
to service connection for the cause of the Veteran's death in 
February 2002 and entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318 in September 2007.  In January 2010, the 
appellant testified at a personal hearing before the undersigned 
Veterans Law Judge.  A copy of the transcript of that hearing is 
of record.  The Board remanded the case for additional 
development in June 2010.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  The United States Court of Appeals for Veterans 
Claims (hereinafter "the Court"), in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), held that the VCAA notice requirements 
applied to all elements of a claim.  In Hupp v. Nicholson, 21 
Vet. App. 342 (2007), the Court noted that, in general, 38 
U.S.C.A. § 5103(a) notice involving claims for entitlement to DIC 
benefits must include: (1) a statement of the conditions, if any, 
for which a veteran was service-connected at the time of his 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  The appellant 
was notified of the VCAA duties to assist and of the information 
and evidence necessary to substantiate her claim by 
correspondence dated in October 2006.  

A review of the record reveals that additional evidence pertinent 
to the issue on appeal was received by the Board in August 2010 
which has not been considered in a prior agency of original 
jurisdiction (AOJ) adjudication.  As the appellant, through a 
statement from her service representative, declined waiver of AOJ 
consideration of this evidence, the case must be remanded for 
additional development.  38 C.F.R. § 20.1304(c) (2010).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

After completion of additional development 
deemed necessary, the issue on appeal 
should be reviewed with consideration of 
all applicable laws and regulations.  The 
review should consider all evidence of 
record including any additional evidence 
added to the record since the last 
adjudication of the claim in July 2010.  
If any benefit sought remains denied, the 
appellant and her representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



